On Motion for Rehearing.
At appellant’s request, we add the following stipulation of the policy in question, omitted from the original opinion : “If any operations as above defined are undertaken by this employer, but are not described or rated in said Declarations, this employer agrees to pay the premium thereon at the time of the final adjustment of the premium in accordance with Condition C hereof at the rates, and in compliance with the rules of the Manual of Rates in use by the Company upon the date of issue of this Policy. At the end of the Policy Period the actual amount of the remuneration earned by employees during such Period shall be exhibited to the Company, as provided in Condition C hereof, and the earned premium adjusted in accordance therewith at the rates- and under the conditions herein specified. * * * Ah premiums provided by this Policy, or by any endorsement hereon, shall be fully earned whether any such Workmen’s Compensation Law, or any part of such, is now or shall hereafter be declared invalid or unconstitutional.”
We are of the opinion that the above and the clause, “the business operations described in said declarations, together with all operations necessary, incident, or appurtenant thereto,” shown in the original opinion, do not render the present policy ambiguous, or enlarge the liability of appellee so as to include appellant as a *992beneficiary thereunder. Plainly, the policy is to be construed as a whole. It was a workmen’s compensation policy. Its printed portions, which include the above clauses, were in the form and language prescribed by the Board of Insurance Commissioners of Texas for such cases. It is a fair inference to say that the “employee” as defined in the Workmen’s Compensation Law was the intended beneficiary. The definition of “employee” quoted supra excludes appellant. Appellant very confidently asserts that we are in direct conflict with the following three cases: Georgia Casualty Co. v. Gibson (Tex.Civ.App.) 11 S.W.(2d) 191, 193; Sheek v. Texas Co. (Tex.Civ.App.) 286 S.W. 336, and Blankenship v. Royal Indemnity Co. (Tex.Com.App.) 95 S.W.(2d) 366.
In all of these cases facts existed which justified the inference that the injury was received in the “usual course of the trade business,” etc., of the employer- — that is, the injured party was an actual employee, as defined by the Workmen’s Compensation Law of Texas. We refer briefly to the first as typical of all. In the Gibson Case supra the policy covered “lumber yards and business material dealers.” The lumber company undertook the construction of houses off • its premises. Gibson was a helper. He was injured while carrying window weights from a shed to one of these jobs. The court said: “In the instant case, the testimony is to the effect that the Kean Lumber Company was itself constructing these houses on Twelfth street; that it was using therefor material from its lumber yard, and was delivering same from the lumber yard for the use of the workmen actually engaged in the work of construction. The window weights that appellee was delivering to these workmen when he received his injuries had been hauled from the lumber yard to a shed to await the time for their use in the construction for a completion of the delivery, and it was actually in completion of this work of delivery from the lumber yard that appellee was doing when he was injured. We think the coiirt would have been authorized to have construed the contract of insurance to cover employees engaged in completing this delivery.” (Italics ours.)
While Gibson was not included in the special enumerated classes of employees named in the policy, its general insuring provisions did apparently include such employees as were engaged in work “incident to or in connection with the operations of the lumber yard,” which would include the delivery of material from its yard, such as “window weights.” If here appellant had been injured while delivering dressed turkeys to a customer, even if in another part of town, the case would have some analogy. Suppose in the present case appellant had been injured while delivering “window weights” to a carpenter’s job. Could it be seriously contended that he was engaged in work incident to a meat dealer’s business, merely because of the presence in the policy of the quoted clauses, and others of somewhat similar import? We think not. Then why should he be included if injured while doing a casual carpenter’s job on a building in course of erection?
We do not think the policy is ambiguous, and we are pursuing a settled policy in refusing to turn aside to state and discuss every contention with which zealous lawyers become infatuated during the course of litigation.
Motion overruled.